DETAILED ACTION
Response to Arguments
The amendment filed 18 December 2020 has been entered in full. Accordingly, claims 2-23 and 25 are pending in the application.
Regarding the claim objections, Applicant has amended claim 2 in the way recommended by the examiner. Accordingly, the objections are withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant has amended claim 2 to recite “evaluating a flow of traffic in a neighborhood proximate to the vehicle, comprising measuring, using one or more sensors corresponding to the vehicle, speeds of one or more neighboring vehicles on the road; and determining, using the flow of traffic, the signal state of the travel signal, comprising comparing the measured speeds of the one or more neighboring vehicles to a known range of speeds; and automatically controlling a maneuver of the vehicle based on the signal state.” Applicant argues that the prior art of record does not disclose these amended limitations. Applicant’s argument is convincing; however, a new reference Lombrozo et al. (U.S. Pub. No. 2013/0325241), hereinafter “Lombrozo”, is found to disclose the limitations. Updated art rejections are set forth below.
Applicant has also amended claim 12 to recite “detecting one or more additional travel signals, including a second travel signal that is positioned as the next travel signal in a direction of travel of the vehicle, estimating signal states of the one or more additional travel signals, including estimating a signal state of the second travel signal, and estimating the signal state of the travel signal using the signal states of the one or more additional travel signals, including the second travel signal; and automatically controlling a maneuver of the vehicle based on the signal state.” Applicant argues that the prior art of record does not disclose these amended limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2015/0329107), in view of de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, Intelligent Vehicles Symposium, Pages 358-363), in view of Lombrozo (U.S. Pub. No. 2013/0325241).
Claim 2 is met by the combination of Meyer, de Charette, Lombrozo, wherein
-Meyer teaches:
A method (See the Abstract and Fig. 3.) 
causing a vehicle to drive autonomously on a road (See [0012]: “The autonomous driving sensor 120 may help the vehicle 100 "see" the roadway and the vehicle 100 surroundings and/or negotiate various obstacles while the vehicle 100 is operating in the autonomous mode.”); 
automatically detecting a travel signal (See [0012]-[0013]: “In other words, the autonomous driving sensor 120 may be configured to "see" whether the traffic control device 110 is currently displaying a green light, a red light, or a yellow light…In addition to detecting the traffic control device 110…”.), comprising: 
estimating a signal state of the travel signal (See step 310 in Fig. 3 and [0022].), the estimating comprising: 
evaluating a flow of traffic in a neighborhood proximate to the vehicle…using one or more sensors corresponding to the vehicle…(See [0018]: “One way for the autonomous mode controller 125 to estimate when the state of the traffic control device 110 will change may be based on the traffic flow pattern identified by the autonomous driving sensor 120. As discussed above, the traffic flow pattern may include cross-walk signals or signals representing the flow of traffic through the intersection.”), and 
determining, using the flow of traffic, the signal state of the travel signal…(See [0018]: “The autonomous mode controller 125 may process the signals to determine when the state of the traffic flow device may change. For instance, the autonomous mode controller 125 may receive a first signal indicating that cross-traffic is proceeding through the intersection. Thus, the autonomous mode controller 125 may determine that the traffic control device 110 is in the red light state for the vehicle 100. The autonomous mode controller 125 may subsequently receive a second signal indicating that the cross-traffic vehicles are slowing down as they approach the intersection. The autonomous mode controller 125 may determine that the change in the traffic flow pattern suggests that the traffic control device 110 will change to the green light state for traffic in the same direction as the vehicle 100.”); and 
automatically controlling a maneuver of the vehicle based on the signal state (See step 320 in Fig. 3 and [0024]: “At block 320, the autonomous mode controller 125 may autonomously control the vehicle 100 according to the estimate of when the state of the traffic control device 110 will change. That is, the autonomous mode controller 125 may increase the speed, acceleration, or both, of the vehicle 100 to, e.g., enter the intersection before the state of the traffic control device 110 changes.”).
-Meyer does not explicitly disclose the following; however, de Charette teaches:
identifying, in an image derived from signals of a sensor, a representation of the travel signal, the identifying being based on matching characteristics of the representation of the travel signal to predefined criteria (See Fig. 2 and section IV.B. on pages 360-361, where an adaptive template matcher is applied to images of potential traffic signals and matched based on geometry and intensity.); 
-Motivation to combine:
Meyer and de Charette together partly teach the limitations of claim 2. de Charette is directed to a similar field of art (traffic light recognition and state detection). Therefore, Meyer and de Charette are combinable. Meyer does capture an image of a traffic control device and determines whether it depicts a green, yellow, or red light; however, Meyer does not explicitly identify the representation of the travel signal based on matching characteristics. Modifying the system and method of Meyer by substituting the travel signal identification technique of Meyer for the technique of de Charette to arrive at identifying, in an image derived from signals of a sensor, a representation of the travel signal, the identifying being based on matching 
-The combination of Meyer and de Charette does not appear to disclose the following; however, Lombrozo teaches:
evaluating a flow of traffic in a neighborhood proximate to the vehicle, comprising measuring, using one or more sensors corresponding to the vehicle, speeds of one or more neighboring vehicles on the road; and determining, using the flow of traffic, the signal state of the travel signal (See [0095]: “For instance, the inference system could make an inference about a state of an unseen traffic signal or four-way stop.” Then see [0097]: “The inferences made by the inference system could be based on any aspect of the environment of the vehicle observable to the sensors. In an example embodiment, inferences could be made from sensor data regarding the other vehicles. The sensor data could relate to, for instance, the speed, heading, and/or position of other vehicles. For example, inferences could be made based on the acceleration and/or deceleration (with or without brake lights) of other vehicles when approaching an intersection with an occluded traffic signal. Deceleration of the other vehicles may imply a ‘red’ traffic signal, while acceleration may imply a ‘green’ traffic signal.”), comprising comparing the measured speeds of the one or more neighboring vehicles to a known range of speeds (See [0099]: “The sensor data could be compared against a set of representative sensor input scenarios or predetermined scenarios that could represent a set of similar scenarios with a set of possible outcomes.”); and automatically controlling a maneuver of the vehicle based on the signal state (See [0109]: “Step 406 includes controlling the vehicle in the autonomous mode based on the at least one inferred aspect of the environment of the vehicle.”).
-Motivation to combine:
Meyer, de Charette, and Lombrozo together teach the limitations of claim 2. Lombrozo is directed to a similar field of art (inference system and method for determining traffic light state). Therefore, Meyer, de Charette, and Lombrozo are combinable. Modifying the system and method of Meyer and de Charette by adding the capability of evaluating a flow of traffic in a neighborhood proximate to the vehicle, comprising measuring, using one or more sensors corresponding to the vehicle, speeds of one or more neighboring vehicles on the road; and determining, using the flow of traffic, the signal state of the travel signal comprising comparing the measured speeds of the one or more neighboring vehicles to a known range of speeds; and automatically controlling a maneuver of the vehicle based on the signal state, as taught by Lombrozo, would yield the expected and predictable result of improving inference of traffic light state and avoiding unsafe operation of an autonomous vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Meyer, de Charette, and Lombrozo in this way.

Claim 3 is met by the combination of Meyer, de Charette, and Lombrozo, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which the identifying the representation of the travel signal further comprises 
-And de Charette further teaches:
analyzing pixels of the image based on saturation or lightness or both (See page 359, section IV., 2nd paragraph: “At this step, we can define a spot light in a grayscale image as a bright area surrounded by a darker one.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 7 is met by the combination of Meyer, de Charette, and Lombrozo, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which
-And Meyer further teaches:
the estimating the signal state further comprises using state transition information, wherein the state transition information comprises colors, shapes, flashing patterns, or combinations of them (See [0018]: “Thus, the autonomous mode controller 125 may determine that the traffic control device 110 is in the red light state for the vehicle 100. The autonomous mode controller 125 may subsequently receive a second signal indicating that the cross-traffic vehicles are slowing down as they approach the intersection. The autonomous mode controller 125 may determine that the change in the traffic flow pattern suggests that the traffic control device 110 will change to the green light state for traffic in the same direction as the vehicle 100.”).

Claim 10 is met by the combination of Meyer, de Charette, and Lombrozo, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, comprising
-And Meyer further teaches:
generating an alert based on an estimated signal state (See [0012]: “The autonomous driving sensor 120 may be configured to output a signal representing the detected state of the traffic control device 110, or in some instances, a raw image that includes the traffic control device 110 and one or more illuminated lights.”).

Claim 11 is met by the combination of Meyer, de Charette, and Lombrozo, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which
-And Lombrozo further teaches:
measuring the speeds of the one or more neighboring vehicles on the road comprises measuring the speeds of one or more neighboring vehicles moving in a same direction as the vehicle (See [0097]: “The sensor data could relate to, for instance, the speed, heading, and/or position of other vehicles. For example, inferences could be made based on the acceleration and/or deceleration (with or without brake lights) of other vehicles when approaching an intersection with an occluded traffic signal. Deceleration of the other vehicles may imply a ‘red’ traffic signal, while acceleration may imply a ‘green’ traffic signal.” This passage implies observation of vehicles moving in both a same and different direction as the vehicle.), and in which determining the signal state of the travel signal by comparing the measured speeds of the one or more neighboring vehicles to a known range of speeds comprises: determining that the signal state of the travel signal is changing from a proceed state to a slow-down state or a stop state upon determining that the speeds of the one or more neighboring vehicles are slowing down: and determining that the signal state of the travel signal is changing from a stop state to a proceed state upon determining that the one or more neighboring vehicles are starting to move forward from a stationary position (See [0097]: “The sensor data could relate to, for instance, the speed, heading, and/or position of other vehicles. For example, inferences could be made based on the acceleration and/or deceleration (with or without brake lights) of other vehicles when approaching an intersection with an occluded traffic signal. Deceleration of the other vehicles may imply a ‘red’ traffic signal, while acceleration may imply a ‘green’ traffic signal.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2015/0329107), in view of de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, Intelligent Vehicles Symposium, Pages 358-363), in view of Lombrozo (U.S. Pub. No. 2013/0325241), in view of Raman (U.S. Patent No. 9,070,305).
Claim 4 is met by the combination of Meyer, de Charette, Lombrozo, and Raman, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which the identifying the representation of the travel signal further comprises 
-The combination of Meyer, de Charette, and Lombrozo does not explicitly disclose the following; however, Raman teaches:
determining edges based on pixels and generating a shape based on the edges (See Col. 11, lines 10-14: “Morphology technologies, such as erosion and dilation may be used to mask the foreground map and thus to remove noise and broken regions to find the shape of the traffic light. Edge detection and shape characterization may also be performed to further process the image to detect the traffic lights.”).
-Motivation to combine:
Meyer, de Charette, Lombrozo, and Raman together teach the limitations of claim 4. Raman is directed to a similar field of art (traffic light detection). Therefore, Meyer, de Charette, and Raman are combinable. Meyer does not explicitly describe the image processing technique used to detect travel signals. Modifying the system and method of Meyer and de Charette by adding the capability to determine edges based on pixels and generate a shape based on the edges would yield the expected and predictable result of improved traffic light detection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to combine Meyer, de Charette, Lombrozo, and Raman in this way.

Claim 5 is met by the combination of Meyer, de Charette, Lombrozo, and Raman, wherein
-The combination of Meyer, de Charette, Lombrozo, and Raman teaches:
The method of claim 4, in which
-And de Charette further teaches:
the identifying the representation of the travel signal is based on one or more of the following criteria: edges, shapes, convexity, sizes, or solidness (See page 359, section IV., 5th paragraph: “Insofar as we have distinguished connected component, we are then able to extract blobs using an 8-connected tuned contours extractor algorithm. Note that because of blob extraction computation time, it is usually not applied as a fITst step. Thus, using the properties retrieved from the blob extraction (area, perimeter, orientation, etc.) we are able to reject some candidates. For example, dimension ratio - as one of the needed condition to be accepted - could be written as follows:”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 6 is met by the combination of Meyer, de Charette, Lombrozo, and Raman, wherein
-The combination of Meyer, de Charette, Lombrozo, and Raman teaches:
The method of claim 2, in which
-And de Charette further teaches:
the identifying the representation of the travel signal is further based on matching characteristics of the representation of the travel signal to predefined criteria (See the template matching on pages 360-362.), wherein the predefined criteria is modeled by probabilistic distributions and inferring probabilistic scores (See page 359, section III., 3rd paragraph: “Second Step Creation of the candidates region according to the previously detected spots. Then, our Adaptive Template Matcher (ATM) - which contains geometric and algorithmic templates - evaluates matching confidence for every template candidates.” This confidence score is considered to meet both the claimed “probabilistic distributions” and “probabilistic scores”.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2015/0329107), in view of de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, Intelligent Vehicles Symposium, Pages 358-363), in view of Lombrozo (U.S. Pub. No. 2013/0325241), in view of Moed (U.S. Pub. No. 2009/0074249).
Claim 8 is met by the combination of Meyer, de Charette, Lombrozo, and Moed, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which 
-The combination of Meyer, de Charette, and Lombrozo does not explicitly disclose the following; however, Moed teaches:
the estimating the signal state is based on a position of a travel signal within a travel signal configuration (See [0026]: “Such pose data can include position, scale, skew and rotation in the image, relative to the trained model. These produced sign candidates will have a certain confidence value appended to them.”).
-Motivation to combine:
Meyer, de Charette, Lombrozo, and Moed together teach the limitations of claim 8. Moed is directed to a similar field of art (automatic traffic sign recognition and vehicle control). Therefore, Meyer, de Charette, Lombrozo, and Moed are combinable. Modifying the system and method of Meyer, de Charette, and Lombrozo by adding the capability to estimate the signal state based on a position of a travel signal within a travel signal configuration, as taught by Moed, would yield the expected and predictable result of reducing false positives and achieving safer autonomous vehicle control. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Meyer, de Charette, Lombrozo, and Moed in this way.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Pub. No. 2015/0329107), in view of de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, Intelligent Vehicles Symposium, Pages 358-363), in view of Lombrozo (U.S. Pub. No. 2013/0325241), in view of Fairfield (Traffic Light Mapping and Detection, 2011, IEEE International Conference on Robotics and Automation, Pages 5421-5426).
Claim 9 is met by the combination of Meyer, de Charette, Lombrozo, and Fairfield, wherein
-The combination of Meyer, de Charette, and Lombrozo teaches:
The method of claim 2, in which 
-The combination of Meyer, de Charette, and Lombrozo does not explicitly disclose the following; however, Fairfield teaches:
the estimating the signal state comprises temporal filtering based on a previously estimated signal state (See page 5424, section IV.d), 1st paragraph: “In the absence of recent measurements of the light state, the light is assumed to be yellow. Temporal filtering smoothes the output of the detector by assuming that if there is no new classification then the light state has not changed. The temporal filtering degrades the confidence in unobserved lights over time, and defaults to the prior assumption that the light is yellow within a second.”).
-Motivation to combine:
Meyer, de Charette, Lombrozo, and Fairfield together teach the limitations of claim 9. Fairfield is directed to a similar field of art (traffic light state detection). Therefore, Meyer, de Charette, Lombrozo, and Fairfield are combinable. Modifying the system and method of Meyer, de Charette, and Lombrozo by adding the capability of determining that the candidate travel signal is relevant to the travel of the vehicle by estimating the signal state using temporal filtering based on a previously estimated signal state, as taught by Fairfield, would yield the .

Allowable Subject Matter
Claims 12-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 12: “detecting one or more additional travel signals, including a second travel signal that is positioned as the next travel signal in a direction of travel of the vehicle, estimating signal states of the one or more additional travel signals, including estimating a signal state of the second travel signal, and estimating the signal state of the travel signal using the signal states of the one or more additional travel signals, including the second travel signal; and automatically controlling a maneuver of the vehicle based on the signal state.”

The closest prior art of record is noted as follows:
Meyer (U.S. Pub. No. 2015/0329107), as relied on previously, discloses in [0013] that cross-walk signals can be used to infer the state of a traffic light at an intersection. However, the cross-walk signals do not meet the claimed “including a second travel signal that is positioned as the next travel signal in a direction of travel of the vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661